— Judgment of the Supreme Court, Bronx County (John H. Pennock, J.), entered June 11,1981, modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiffs and a new trial ordered solely on the issue of damages unless plaintiffs Frank A. Durso and Catherine Durso, within 20 days after service upon them of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court, a written stipulation consenting to reduce the verdict in favor of Frank A. Durso to the sum of $450,000 and the verdict in favor of plaintiff Catherine Durso to the amount of $50,000 and to the entry of an amended judgment in accordance therewith, without costs or disbursements. If the plaintiffs so stipulate, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Carro, J. P., Silverman and Bloom JJ.; Fein, J., concurs in a memorandum and Kassal, J. dissents in part and concurs in part in a separate memorandum: